Citation Nr: 1011006	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
disability.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision and a 
June 2008 rating decision of the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The service-connected PTSD is currently manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood and an inability to establish and maintain 
effective work and social relationships; total occupational 
and social impairment is not demonstrated.  

3.  The currently demonstrated hypertension is shown as 
likely as not to have been aggravated by the service-
connected PTSD.  

4.  The currently demonstrated loss of use of a creative 
organ due to erectile dysfunction is shown as likely as not 
to have been caused by the service-connected residuals of 
prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code (DC) 9411 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by hypertension is proximately due to 
or the result of service-connected disability.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by erectile dysfunction is proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in May 2005, September 
2005, February 2008, and August 2008, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  

The February 2008 notice letter addressed how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

Further, the August 2008 letter addressed aspects of the 
notice requirements of Vazquez-Flores, and contained examples 
of types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  These 
claims were last adjudicated, via a Statement of the Case 
(SOC), issued in January 2009, and a Supplemental SOC (SSOC), 
issued in April 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal are 
written statements submitted by the Veteran.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying and submitting 
pertinent medical and lay evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


General Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


PTSD

The Veteran's PTSD is currently evaluated as 70 percent 
disabling under 38 C.F.R. § 4.130, DC and 9411 (2009).  

DC 9411 provides:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name;  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships;  


Global Assessment of Functioning (GAF)

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes] (2009).  


Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Effective on October 10, 2006, 38 C.F.R. § 3.310 was amended 
to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Increased Rating for PTSD

By way of background, in a November 2002 rating decision, the 
RO granted service connection for PTSD and assigned a 30 
percent rating, effective on August 16, 2000.  

In a June 2003 rating decision the RO increased the rating to 
50 percent, effective on February 10, 2003.  In August 2003, 
the RO granted an increased the rating to 70 percent, 
effective on July 28, 2003.  

Notably, a rating decision, dated in December 2003 and issued 
in January 2004, granted a total compensation rating based on 
individual unemployability (TDIU), effective on August 13, 
2003.  

The Veteran contends that his PTSD warrants an increased 
rating due to symptoms that include markedly impaired 
concentration, grossly impaired memory, flattened affect, 
poor maintenance of minimal personal hygiene, mood blunted, 
bland, and severely depressed, impaired judgment, sleep 
pattern disturbance due to nightmares, isolation, severe 
interpersonal relationship problems and unemployability which 
is permanent in nature.  

The private and VA treatment records, dated from January 2007 
to June 2008, reflected symptoms of markedly impaired 
concentration, grossly impaired memory, flattened affect, 
poor maintenance of minimal personal hygiene, mood blunted, 
bland, and severely depressed, impaired judgment, sleep 
pattern disturbance due to nightmares, isolation, severe 
interpersonal relationship problems and unemployability, and 
GAF scores of 30.  

In conjunction with the current appeal, the Veteran underwent 
a VA PTSD examination in February 2008.  He reported 
receiving treatment at the Raleigh Vet Center since September 
2000 for his PTSD, and with a private psychiatrist since 
2001, but denied hospitalization for a mental disorder.  

The examination findings included clean though not completely 
shaven in physical appearance, unremarkable psychomotor 
activity and speech, cooperative attitude, appropriate 
affect, and "not too good mood."  

The examiner observed that attention was intact, orientation 
was intact to person, place and time, thought process and 
content were unremarkable, judgment was good, intelligence 
was average, and insight was good as the Veteran understood 
that he has a problem.  

The Veteran endorsed symptoms of chronic sleep impairment, 
but denied hallucinations, panic attacks, episodes of 
violence, homicidal ideation, and suicidal ideation.  The 
examiner noted that the Veteran had inappropriate behavior in 
the form of reclusive, antisocial behaviors that have 
reportedly gotten worse over the last 8 to 9 months.  

Further, the Veteran had obsessive and ritualistic behavior 
such as checking to make sure doors are secure after he 
leaves, 2 or 3 times, and at night before bed.  The Veteran 
denied impaired impulse control but was observed to 
experience difficulty in maintaining minimal personal 
hygiene.  His remote memory was deemed normal, but recent and 
immediate memory was deemed mildly impaired.  

The report shows that PTSD symptoms included chronic, 
recurrent and intrusive distressing recollections, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, restricted range of affect, difficulty falling or 
staying asleep, and exaggerated startle response.  

The Veteran indicated that these PTSD symptoms had led him to 
"be real cautious," and that his social contact and 
relationships were primarily at the Vet Center and church, 
which he attended about twice a month.  He went to the movies 
once every 3 weeks and talked to his brothers and sisters 
once or twice a week.  

The Veteran was diagnosed with chronic PTSD and assigned a 
GAF score of 49.  The examiner noted that the changes in 
functional status and quality of life since the last 
examination were in the areas of routine responsibilities of 
self-care, family role functioning, social/interpersonal 
relationships, and recreation/leisure pursuits.  

The examiner concluded that there was no total occupational 
and social impairment due to PTSD signs and symptoms; 
however, PTSD signs and symptoms resulted in deficiencies in 
the areas of judgment, thinking, family relations, work, and 
mood, and there was reduced reliability and productivity due 
to his PTSD symptoms.  

The Board has reviewed the aforementioned evidence but finds 
that the criteria for an evaluation in excess of 70 percent 
have not been met.  Although private treatment records 
reflect that the Veteran has consistently been assigned a GAF 
score of 30, which under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM- IV) is reflective of behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas, the 
medical findings for the relevant time period would suggest 
otherwise.  

In fact, at no point during the time on appeal has the 
Veteran complained of any hallucinations, persistent 
delusions, persistent suicidal or homicidal ideation, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

The objective findings on the February 2008 VA PTSD 
examination, show a GAF score of 49, reflective of serious 
symptoms, or any serious impairment in social, occupational 
or school functioning.  

The Board finds that the symptoms of inappropriate behavior 
in the form of reclusive, antisocial behaviors, obsessive and 
ritualistic behavior such as checking to make sure doors are 
secure, and difficulty in maintaining minimal personal 
hygiene do not amount to the gross impairment in thought 
processes or communication necessary to prove total 
occupational and social impairment.  Further, the VA examiner 
opined that the Veteran's symptoms did not cause him to 
experience total occupational and social impairment.  

Moreover, as noted, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which here, provide the primary basis for the 
initial rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Overall, the evidence does not support an evaluation in 
excess of 70 percent for PTSD, and the claim for this benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  

The Board notes that the Veteran has already been granted a 
TDIU rating for his service-connected PTSD.  The regular 
schedular rating criteria specifically contemplate the 
Veteran's complaints or clinical findings that include 
suicidal ideation and hospitalization.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


Service connection for hypertension, claimed as secondary to 
PTSD

The Veteran contends that his current hypertension is the 
result of his service-connected PTSD.  Specifically, he 
asserts that his PTSD causes him to have high blood pressure.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim of service connection for hypertension claimed as 
secondary to PTSD.  

Additionally, the medical evidence does not show that 
hypertension warrants service connection on a direct basis; 
nor is it contended or shown by medical evidence that 
hypertension is related to any other service-connected 
disability.  

Notably, the service treatment records are negative for 
diagnosis of or treatment for hypertension.  

Moreover, findings of hypertension were not indicated in 
treatment records until many years after service.  This is 
strong evidence against a finding of any continuity of 
symptomatology and against the claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).  

The VA and private treatment records, dated from September 
2002 to June 2007, reveal findings of and treatment for 
hypertension.  

Significantly, a June 2005 private treatment note reflects an 
opinion that the Veteran's current hypertension was the 
direct result of his PTSD.  

In conjunction with the current appeal the Veteran went a VA 
hypertension examination in March 2009.  Here, the examiner 
noted 1996 at the date of onset of the Veteran's 
hypertension.  The Veteran reported that he had been taking 
blood pressure medication for several years that had 
stabilized his disorder.  

The Veteran was diagnosed with essential hypertension, 
without hypertensive heart disease.  The examiner opined that 
the hypertension was not due to or a result of the service-
connected PTSD.  

The examiner explained that reports based upon the Vietnam 
Era Twins Study (VETS) database did not support the 
contention that PTSD caused or chronically aggravated 
hypertension, and the Veteran is not documented to be in a 
chronic hyperadrenergic state and was not observed to be so 
at the time of the examination.  

The Board has carefully reviewed the record and finds the 
evidence to be in relative in equipoise in showing that the 
current hypertension as likely as not was aggravated by the 
service-connected PTSD.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, for the reasons stated above, the secondary 
service-connection for hypertension is warranted.   


Service connection for erectile dysfunction, claimed as 
secondary to PTSD

The Veteran asserts that his current erectile dysfunction is 
the result of his service-connected disability.  

Initially, he does not argue nor does the evidence show that 
the claimed erectile dysfunction was present in service or 
for many years thereafter.  

The VA and private treatment records, dated from April 2005 
to June 2007, show findings of erectile dysfunction treated 
with a trial of Viagra.  Specifically, VA treatment records 
in June 2005 and June 2006 reflect that the Viagra use 
yielded good results.  

Significantly, the April 2005 and June 2005 private physician 
statements include opinions that the service-connected PTSD 
was causing his erectile dysfunction disorder.  

The Veteran underwent a VA examination in January 2006 and 
described being able to perform vaginal penetration or 
ejaculation sometimes with medication and sometimes not.  He 
denied having symptoms of lethargy, weakness, anorexia, 
frequency urinating or incontinence.  

The examiner noted that the Veteran developed erectile 
dysfunction in 1995 and had tried medication in the past, to 
include Levitra and Viagra.  

The examiner noted that the Veteran had not undergone trauma 
or surgery to his penis or testicles.  The Veteran was 
diagnosed with erectile dysfunction.  The examiner opined 
that it would be mere speculation to estimate what 
relationship existed between the Veteran's erectile 
dysfunction and his long-standing PTSD.  

A July 2006 VA treatment record shows that the Veteran 
underwent external beam radiation therapy for prostate 
cancer.  A December 2006 VA radiation oncology note showed 
that the Veteran did not have erections and was diagnosed 
with erectile dysfunction for which he was prescribed Viagra 
that "[did not] work well for him in the past."  A June 
2007 VA treatment record revealed findings of erectile 
dysfunction that was not helped by Viagra or Levitra.  

During a July 2007 VA genitourinary examination, the Veteran 
reported urinating 4 to 5 times per day, and getting up 4 to 
5 times per night.  He denied experiencing lethargy, 
weakness, anorexia, weight loss, dysuria or hesitancy in 
urinating when he took his medication.  

The Veteran complained of incontinency of urine and used 5 to 
6 adult diapers per day.  He denied a history of surgery, 
urinary tract infections, renal colic, bladder stones, acute 
nephritis, hospitalizations in the past year for urinary 
tract disease, catheterizations, dilatations, or drainage 
procedures and was not on a special diet due to his prostate 
cancer.  The Veteran had undergone treatment for malignancy 
with external beam radiation in September 2006.  

The examiner noted the Veteran had some degree of loss of 
male creative organ, since prior to 2004, preceding his 
diagnosis and subsequent treatment for prostate cancer.  The 
Veteran indicated that Viagra worked for him prior to his 
treatment, and that it had been inefficacious since his 
treatment.  Further, Levitra failed as well.  

The examiner opined that the loss of creative organ was felt 
to be neurovascular.  The Veteran was incapable of erection 
adequate for vaginal penetration or ejaculation for which he 
has taken medication and received some counseling; but for 
which he had not used injections, implants or pumps.  

On examination, the prostatic bed was noted as being smooth 
without nodule or tenderness, and seminal vesicles were noted 
as non-palpable.  

The examiner observed that there was no fistula present, 
visible residuals of urinary disease present, or testicular 
atrophy present.  Sensation and reflexes were absent and 
peripheral pulses were not assessed.  

The Veteran was diagnosed with prostate cancer with residuals 
of incontinence and diminished stream.  The examiner opined 
that, based upon review of the medical records, erectile 
dysfunction existed prior to the Veteran's diagnosis and 
treatment of prostate cancer.  

However, the examiner noted that, since Viagra had been 
effective prior to his treatment and that the Viagra and 
Levitra no longer provided efficacy since the external beam 
radiation, the erectile dysfunction was as likely as not 
secondary to the external beam radiation therapy.  

The examiner concluded that the erectile dysfunction was not 
as likely as not secondary to any service-connected 
conditions.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for erectile dysfunction claimed 
as secondary to service-connected PTSD.  However, the July 
2007 VA examiner attributed the actual loss of use to the 
external beam radiation therapy used to treat service-
connected prostate cancer.  

On this record, the evidence, in the Board's opinion, is in 
relative equipoise in showing that the current erectile 
dysfunction manifested by loss of use of a creative organ as 
likely as not is due the radiation therapy used to treat the 
service-connected prostate cancer.  

In resolving all reasonable doubt in the Veteran's favor, 
secondary service connection for erectile dysfunction 
manifested by loss of use of a creative organ is warranted.  




ORDER

An increased evaluation in excess of 70 percent for the 
service-connected PTSD is denied.  

Service connection for hypertension, as secondary to the 
service-connected PTSD, is granted.  

Service connection for erectile dysfunction manifested by 
loss of use of a creative organ, as secondary to the service-
connected prostate cancer, is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


